  Case: 2:19-cv-03485-EAS-KAJ Doc #: 1 Filed: 08/10/19 Page: 1 of 28 PAGEID #: 1



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

KELSEA D. WIGGINS; and DU’BOIS A.     :               Case No. ___________
                                      :
CROCKROM, individually and on behalf of
all others similarly situated,        :
                                      :
      Plaintiffs,                     :               CLASS ACTION COMPLAINT
                                      :
v.                                    :
                                      :
BANK OF AMERICA, N.A.; and BANK OF ::                 DEMAND FOR JURY TRIAL
AMERICA CORPORATION,                  :
      Defendants.                     :
_____________________________________ :

       Plaintiffs Kelsea D. Wiggins and Du’Bois A. Crockrom, individually and on behalf of all
others similarly situated, allege as follows based on personal knowledge as to themselves, on the
investigation of their counsel, and on information and belief as to all other matters:
                                        INTRODUCTION
       1.      Plaintiffs bring this Class Action Complaint against Bank of America, N.A. and
Bank of America Corporation, and their present, former, or future direct and indirect parent
companies, subsidiaries, affiliates, agents, and/or other entities (collectively, “Bank of America”
or “Defendant”) for legal and equitable remedies resulting from Defendant’s practices of
assessing fees to its personal deposit account holders for overdrafts triggered by “non-recurring”
transactions with Bank of America debit cards.
       2.      Between June 18, 2010 and April 6, 2017, the period of time relevant to this action,
Bank of America’s relationship with Plaintiffs and each of its other personal deposit account
holders was governed by a standardized set of contractual documents comprised of the “Deposit
Agreement and Disclosures” and the incorporated “Personal Schedule of Fees” – the terms of
which are drafted by Bank of America, amended by Bank of America from time to time at its
convenience and complete and sole discretion, and uniformly imposed by Bank of America on all
of its customers. See Compl., Exhibit A (Deposit Agreement and Disclosures dated March 4, 2016



                                 CLASS ACTION COMPLAINT
    Case: 2:19-cv-03485-EAS-KAJ Doc #: 1 Filed: 08/10/19 Page: 2 of 28 PAGEID #: 2




(hereinafter, the “Deposit Agreement”)), at 2 (“You understand that these terms, as we may change
or supplement them periodically, are a binding contract between you and us for your deposit

account and your deposit relationship.”); see id., Exhibit B (Personal Schedule of Fees dated
August 12, 2016 (hereinafter, the “Schedule of Fees”)), at 1 (“Your account and deposit
relationship with us are governed by this schedule of fees and the Deposit Agreement and
Disclosures. . . . These agreements are part of the binding contract between you and us for your
account and deposit relationship.”).
        3.     In early 2010, Bank of America announced that, starting in June 2010, it would
cease charging personal deposit account holders $35 fees for overdrafts triggered by “non-
recurring” debit card transactions. Bank of America explained that only “recurring” debit card
transactions – i.e., those set up in advance to occur automatically at predetermined intervals of
time, such as mortgage payments or payments for monthly gym memberships – would be
authorized into negative balances and subjected to overdraft fees under its new policy. And sure
enough, on June 18, 2010, Bank of America’s new overdraft fee-assessment policy was
memorialized in the Deposit Agreement and Schedule of Fees, the contractual documents that
govern Bank of America’s relationship with all of its account holders.
        4.     At the time, Bank of America told The New York Times that its implementation of
this policy was “all about establishing trust” with its customers, many of whom had “kept telling
us, ‘do not let me spend money I don't have.’”1 And to hit the point home, Bank of America told
account holders that “[y]ou will never at Starbucks have a $40 cup of latte.”2
        5.     These statements were not true. Over the past nine years, Plaintiff Crockrom has
had dozens of $40 cups of latte at Starbucks, attributable to the dozens of $35 fees he has paid


1
        Andrew Martin, “Bank of America to End Debit Card Overdraft Fees,” The New York
Times, Mar. 9, 2010, available at http://www.nytimes.com/2010/03/10/your-money/credit-and-
debit-cards/10overdraft.html.
2
       “Bank of America announces new information on overdraft policies,” AOL.com, March
10, 2010, available at https://www.aol.com/2010/03/10/bank-of-america-announces-new-
information-on-overdraft-policies/ (last accessed Mar. 10, 2010).
                                          -2-
                                CLASS ACTION COMPLAINT
  Case: 2:19-cv-03485-EAS-KAJ Doc #: 1 Filed: 08/10/19 Page: 3 of 28 PAGEID #: 3




Bank of America for overdrafts triggered by debit card purchases with Starbucks. Similarly, over
the same time period, Bank of America has regularly charged both Plaintiff Wiggins and Plaintiff

Crockrom $35 fees for overdrafts caused by various other types of one-time debit card purchases,
such as those with Shutterfly, Inc. and others. The experiences of Plaintiffs Crockrom and Wiggins
are shared by hundreds of thousands if not millions of other consumers nationwide, each of whom
incurred at least one $35 overdraft fee attributable to a non-recurring purchase made using a Bank
of America-issued debit card between June 18, 2010 and April 6, 2017.
       6.      By assessing $35 fees for overdrafts triggered by one-time, non-recurring purchases
made using Bank of America-issued debit cards, Bank of America breached its contractual
obligations to Plaintiffs and numerous other personal deposit account holders, damaging them
monetarily. On behalf of themselves and the Class, Plaintiffs bring this action to recover Bank of
America’s ill-begotten gains, and for other legal and equitable remedies.
                                  NATURE OF THE ACTION
       7.      At all times between June 18, 2010 and April 6, 2017, Bank of America promised
its account holders that it “do[es] not authorize overdrafts for everyday non-recurring debit card
transactions and ATM transactions,” and thus will “not charge you an Overdraft Item fee on an
everyday non-recurring debit card transaction.” At the same time, Bank of America told its
account holders that it would continue to authorize overdrafts for recurring debit card transactions,
and thus would continue to assess Overdraft Item fees on such transactions: “We do charge you
an Overdraft Item fee each time we authorize and pay any other type of overdraft transaction
[besides non-recurring transactions]. These other types of transactions include checks and other
transactions made using your checking account number, recurring debit card transactions, Online
and automatic bill payments, and ACH transactions.”
       8.      Over this seven-year period of time, Bank of America’s standardized Deposit
Agreement with all of its account holders drew the following distinction between “non-recurring”
debit card transactions (which would not be subject to overdraft fees) and “recurring” debit card
transactions (which would be subject to overdraft fees):
                                           -3-
                                 CLASS ACTION COMPLAINT
  Case: 2:19-cv-03485-EAS-KAJ Doc #: 1 Filed: 08/10/19 Page: 4 of 28 PAGEID #: 4




               Everyday non-recurring debit card transactions are usually
               purchases made with your debit card or debit card number on a one-
               time or day-to-day basis. As examples, you use your debit card for
               purchases of groceries, gas, or coffee in the morning. Recurring
               debit card transactions are usually transactions that you set up to
               occur automatically, such as automatic bill payments. As examples,
               you give merchants your debit card number to use for rent,
               mortgage, car, or utility payments.
Thus, at all times relevant to this action, Bank of America promised its accountholders that they
were immune from overdraft fees while making everyday purchases using their debit cards, and
that the only type of debit card transactions that could incur overdraft fees were transactions that
had been set up in advance to occur automatically at predetermined intervals of time (i.e.,
“recurring” debit card transactions), such as transactions to pay for monthly gym memberships,
monthly car payments, yearly AAA dues, or the like.
       9.      Nevertheless, between June 18, 2010 and April 6, 2017, Bank of America
systematically broke these promises by authorizing various types of plainly non-recurring debit
card transactions, with various merchants including Starbucks and Shutterfly, into insufficient
deposit account balances, and then assessing $35 overdraft fees as a result of such transactions –
in other words, the exact opposite of what Bank of America had promised its accountholders in
the Deposit Agreement, the Schedule of Fees, and the front page of The New York Times.
       10.     Bank of America engaged in these wrongful practices to maximize its corporate
profits (at the expense of its poorest and most vulnerable account holders). For people living
paycheck to paycheck, like Plaintiffs and many other members of the Class, Bank of America’s
conduct not only damaged them monetarily but had a serious effect on their everyday lives.
       11.     On behalf of themselves and the proposed Class, Plaintiffs seek actual,
compensatory, and consequential damages, to the fullest extent permitted by law, to redress Bank
of America’s wrongful conduct.
                                 JURISDICTION AND VENUE
       12.     The Court has subject matter jurisdiction over this putative class action pursuant to
28 U.S.C. § 1332(d) because there are more than 100 members of the proposed class, the aggregate

                                           -4-
                                 CLASS ACTION COMPLAINT
    Case: 2:19-cv-03485-EAS-KAJ Doc #: 1 Filed: 08/10/19 Page: 5 of 28 PAGEID #: 5




amount in controversy exceeds $5,000,000, exclusive of interest, fees, and costs, and at least one
member of the proposed class is a citizen of a state different from Defendant.

          13.     Personal jurisdiction and venue are proper in Ohio and within this District because
Plaintiff Wiggins is a resident and citizen of Ohio and maintains a personal deposit account with
Bank of America at a Bank of America financial institution that is located in Ohio and within this
District; because Plaintiff Wiggins’s claims alleged herein arose in substantial part in Ohio and
within this District; and because Bank of America does substantial business in Ohio and this
District.
                                              PARTIES
          14.     Plaintiff Wiggins is a resident and citizen of Columbus, Ohio. At all times
mentioned herein, Plaintiff Wiggins has maintained a personal checking account with Bank of
America.
          15.     Plaintiff Crockrom is a resident and citizen of Brooklyn, New York. At all times
mentioned herein, Plaintiff Crockrom has maintained a personal checking account with Bank of
America.
          16.     Bank of America is a national bank that maintains its headquarters and principal
place of business in Charlotte, North Carolina. Bank of America operates banking centers in Ohio
and throughout the United States.
                   FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

     I.         OVERDRAFT FEES ARE LUCRATIVE FOR BANK OF AMERICA, BUT
                DEVASTATING FOR ITS MOST VULNERABLE CUSTOMERS
          17.     Fee-based overdraft programs cost American consumers at least $23.7 billion each
year in the aggregate — more than the loans extended in exchange for such fees, which amount to
approximately $21.3 billion annually.3 Debit card transactions, the most common triggers of


3
        Leslie Parrish, Overdraft Explosion: Bank fees for overdrafts increase 35% in two years,
Center      for      Responsible      Lending,      Oct.      6,      2009,     available     at
http://www.responsiblelending.org/overdraftloans/research-analysis/crl-overdraft-explosion.pdf.

                                             -5-
                                   CLASS ACTION COMPLAINT
    Case: 2:19-cv-03485-EAS-KAJ Doc #: 1 Filed: 08/10/19 Page: 6 of 28 PAGEID #: 6




overdraft fees, cause an average overdraft of approximately $17 yet trigger an average fee of
approximately $35.4 Most consumers do not learn of an overdraft for two or more days, exposing

them to heightened risks of additional overdraft fees in the interim.5
        18.    The overwhelming majority of overdraft fees are paid by chronic overdrafters, who
are typically those least able to afford such fees or recover from them once incurred. According
to research by the Consumer Financial Protection Bureau, less than one-fifth of account holders
— those who incur three or more overdraft fees, totaling over $100, each year — pay more than
90 percent of all overdraft fees triggered by debit cards, checks, and ACH electronic transactions.6
These “heavy overdrafters” generally have household incomes below the U.S. average and pay
nearly a full week’s worth of those incomes on overdraft fees each year.7
        19.    Seniors, young adults, military families, and the unemployed are hit particularly
hard.8 For instance, Americans aged 55 and older pay over $6.2 billion in overdraft fees annually9

4
        Eric Halperin, Lisa James, and Peter Smith, Debit Card Danger: Banks offer little warning
and few choices as customers pay a high price for debit card overdrafts, Center for Responsible
Lending, at 25, Jan. 25, 2007, available at http://www.responsiblelending.org/overdraft-
loans/research-analysis/Debit-Card-Danger-report.pdf.
5
       The Pew Charitable Trusts, Overdrawn: Persistent Confusion and Concern About Bank
Overdraft     Practices,    June     2014,    at    9-10,    available    at     http://www.
pewtrusts.org/~/media/assets/2014/06/26/safe_checking_overdraft_survey_report.pdf.
6
       Consumer Financial Protection Bureau, Data Point: Checking Account Overdraft, at 18,
July 2014, available at http://files.consumerfinance. gov/f/201407_cfpb_report_data-
point_overdrafts.pdf.
7
       “Heavy Overdrafters: A Financial Profile,” The Pew Charitable Trusts, Apr. 2016, at 1,
available at http://www.pewtrusts.org/~/media/assets/2016/04/heavyoverdrafters.pdf (last
accessed July 17, 2019).
8
        See FDIC Study of Bank Overdraft Programs (Nov. 2008); Leslie Parrish, Consumers
Want Informed Choice on Overdraft Fees and Banking Options, CRL Research Brief, Apr. 16,
2008, available at http://www.responsiblelending.org/overdraft-loans/research-analysis/final-
caravan-survey-4-16-08.pdf (last accessed July 17, 2019); see also Comments of the Center for
Responsible Lending to Board of Governors of the Federal Reserve System on Proposed Rule to
Amend Regulation E – Overdraft Practices, Part II.B.1(b), pp. 10-12, Mar. 30, 2009, available at
http://www.responsiblelending.org/overdraft-loans/policylegislation/regulators/comments-
regulation-e_overdraft-practices.pdf (last accessed July 17, 2019).
9
      “Shredded Security: Overdraft practices drain fees from older Americans,” Center for
Responsible      Lending,         June          18,        2008,       available        at
                                           -6-
                                 CLASS ACTION COMPLAINT
     Case: 2:19-cv-03485-EAS-KAJ Doc #: 1 Filed: 08/10/19 Page: 7 of 28 PAGEID #: 7




— $2.5 billion for debit card/ATM transactions alone.10 Those who depend the most on Social
Security pay $1.4 billion in overdraft fees each year.11

         20.     As the financial toll of fee-based overdraft programs has increasingly and
disproportionately fallen on the shoulders of our most vulnerable citizens, big banks have steadily
become more and more reliant on overdraft fees as a revenue source. By way of illustration, big
banks in the United States with assets exceeding $1 billion reported $11.16 billion in overdraft fee
revenue in 2015 – a sum that constituted nearly two-thirds of all consumer deposit account revenue
for those banks that year.
         21.     For Bank of America in particular, overdraft has evolved from an occasional
courtesy into a product that it depends on for revenue. In 2016, for instance, Bank of America
generated more than $1.7 billion in revenue attributable to $35 overdraft fees, paid largely by its
poorest customers. On average, each Bank of America checking account holder pays $497.18 on
overdraft fees each year.12
         22.     Faced with heightened regulatory scrutiny in recent years, Bank of America has
implemented various new strategies to continue amassing overdraft fee and other fee-based
revenue.13 This case concerns one such strategy, executed by Bank of America in clear breach of
the terms of its standardized contract with Plaintiffs and all accountholders.



http://www.responsiblelending.org/overdraftloans/research-analysis/shredded-security.pdf       (last
accessed July 17, 2019).
10
         Id.
11
         Id. at 6, Table 1.
12
       “Bank Fees rise to all-time high – and nobody can stop them,” New York Post, Mar. 12,
2017, available at https://nypost.com/2017/03/12/bank-fees-rise-to-all-time-high-and-nobody-
can-stop-them/ (last accessed July 17, 2019).
13
        See, e.g., Farrell v. Bank of America, N.A., Case No. 3:16-cv-00492-L-WVG (S.D. Cal.)
($66.6 million settlement for improper extended overdraft fees); Bodnar v. Bank of America, N.A.,
Case No. 5:14-cv-3224-EGS (E.D. Pa.) ($27.5 million settlement for improper overdraft fees
charged despite sufficient available funds); Pantelyat v. Bank of America, N.A., Case No. 1:16-cv-
8964-AJN (S.D.N.Y.) ($22 million settlement for improper overdraft fees charged on non-
recurring Uber transactions); Owens, et al. v. Bank of America, N.A., Case No. 1:19-cv-20614-
                                           -7-
                                 CLASS ACTION COMPLAINT
     Case: 2:19-cv-03485-EAS-KAJ Doc #: 1 Filed: 08/10/19 Page: 8 of 28 PAGEID #: 8



      II.         BANK OF AMERICA PROMISES NOT TO CHARGE OVERDRAFT FEES
                  FOR NON-RECURRING DEBIT CARD TRANSACTIONS, BUT THEN
                  SYSTEMATICALLY CHARGES THEM ANYWAY
            23.      Bank of America provides, inter alia, retail banking products and services to tens

of millions of consumers nationwide.
            24.      Over the past 25 years, Bank of America has issued debit cards to its personal
deposit account holders, including Plaintiffs and members of the Class, which are used to withdraw
money and make both “recurring” and “non-recurring” purchases.

                  A. In 2010, Bank of America Began for the First Time Distinguishing Between
                     “Non-Recurring” and “Recurring” Debit Card Transactions for Purposes of
                     Assessing Overdraft Fees
            25.      In early 2010, Bank of America suddenly announced that, starting in June of that
year, it would no longer authorize (and would thus no longer assess $35 fees for) overdrafts caused
by “one-time,” “non-recurring” debit card transactions, but would continue to authorize (and thus
continue to assess $35 fees for) overdrafts caused by “recurring” debit card transactions.
            26.      Seizing on the distinction it had drawn between these two types of transactions for
purposes of assessing overdraft fees, Bank of America actually began touting itself in the media
as a consumer advocate. For example, Susan Faulkner, an executive at Bank of America, was
quoted by CNN at the time as saying: “Our customers have been clear that they want to know if a
purchase is going to overdraw their account.”14 Around the same time, an article in The New York
Times stated: “In a move that could bring an end to the $40 cup of coffee, Bank of America said
on Tuesday that it was doing away with overdraft fees on purchases made with debit cards[.] Bank
[of America] officials said that effective this summer, customers who try to make purchases with




MGC (S.D. Fla.) ($4.95 million settlement for improper overdraft fees charged on non-recurring
transactions with Lyft, among other merchants).
14
       “BofA to scrap overdraft fees on debit purchases,” CNN Money, Mar. 10, 2010, available
at http://money.cnn.com/2010/03/10/news/companies/Bank_of_America_overdraft_fees/ (last
accessed July 17, 2019) (emphasis added).

                                                -8-
                                      CLASS ACTION COMPLAINT
     Case: 2:19-cv-03485-EAS-KAJ Doc #: 1 Filed: 08/10/19 Page: 9 of 28 PAGEID #: 9




their debit cards without enough money in their checking accounts will simply be declined.”15
Faulkner was quoted in the piece in The New York Times as well: “What our customers kept telling

me is ‘just don’t let me spend money that I don’t have’. . . . We wanted to help them avoid those
unexpected overdraft fees.”16
         27.     Thus, as Bank of America intended, its statements caused account holders to come
to expect that, going forward, Bank of America would only authorize a non-recurring debit card
transaction if the accountholder had sufficient funds available to cover the transaction, and under
no circumstances would the transaction result in the assessment of an overdraft fee.

               B. Bank of America Amends the Deposit Agreement to Provide Absolute
                  Overdraft-Fee Immunity for Non-Recurring Debit Card Transactions
         28.     In June 2010, consistent with its statements in The New York Times and elsewhere,
Bank of America took pen to paper and memorialized these significant, material promises in the
Deposit Agreement and Schedule of Fees, the standardized contractual documents governing Bank
of America’s relationship with all of its personal checking account holders, including Plaintiffs
and the other members of the proposed Class.
         29.     Specifically, the version of the Deposit Agreement issued on June 18, 2010 (the
pertinent terms of which remained in effect without amendment or alteration until April 7, 2017),
states in relevant part:

                 OVERDRAFT AND DECLINED OR RETURNED ITEMS
                 When we determine that you do not have enough available funds in
                 your account to cover a check or other item, then we consider the
                 check or other item an insufficient funds item. If you have enrolled
                 in one of the optional Overdraft Protection plans and have enough
                 available funds in the linked account under the Overdraft Protection
                 plan, we transfer funds to cover the item. Otherwise, without notice
                 to you, we either authorize or pay the insufficient funds item and
                 overdraw your account (an overdraft item) or we decline or return
                 the insufficient funds item without payment (a returned item). . . .


15
        Andrew Martin, Bank of America to End Debit Card Overdraft Fees, The New York
Times, Mar. 9, 2010, available at http://www.nytimes.com/2010/03/10/your-money/credit-and-
debit-cards/10overdraft.html (emphasis added).
16
         Id. (emphasis added).
                                            -9-
                                  CLASS ACTION COMPLAINT
Case: 2:19-cv-03485-EAS-KAJ Doc #: 1 Filed: 08/10/19 Page: 10 of 28 PAGEID #: 10



                  PERSONAL ACCOUNTS - OVERDRAFT PRACTICES AND
                  SETTINGS
                  With our Standard Overdraft Setting, we do not authorize overdrafts
                  for everyday non-recurring debit card transactions and ATM
                  transactions. This means that we decline everyday non-recurring
                  debit card transactions and ATM transactions when we determine
                  that at the time of the transaction you may not have enough available
                  funds in your account (or in any applicable Overdraft Protection
                  plan) to cover the transaction . . . . With this overdraft setting, we
                  may authorize and pay overdrafts for other types of transactions.
                  Other types of transactions include checks and other transactions
                  made using your checking account number, recurring debit card
                  transactions, ACH transactions, preauthorized payments, and
                  automatic and online bill payments.
Ex. A at 11-13, 21-22 (emphasis added).
       30.        At all times between June 18, 2010 and April 6, 2017, the Deposit Agreement
distinguished between “non-recurring” and “recurring” debit card transactions as follows:

                  What are everyday non-recurring debit card transactions and what
                  are recurring debit card transactions? Everyday non-recurring
                  debit card transactions are usually purchases made with your debit
                  card or debit card number on a one-time or day-today basis. As
                  examples, you use your debit card for purchases of groceries, gas,
                  or coffee in the morning. Recurring debit card transactions are
                  usually transactions that you set up to occur automatically, such as
                  automatic bill payments. As examples, you give merchants your
                  debit card number to use for rent, mortgage, car, or utility payments.
Id. at 12. Thus, at all times relevant to this action, the Deposit Agreement defined a “recurring”
debit card transaction as one that occurs at a regular, predetermined interval of time, like a payment
for a monthly utility bill or a monthly or yearly membership fee, and defined a “non-recurring”
debit card transaction as every other type of transaction – i.e., “everyday” types of purchases that
require some sort of involvement by the consumer to be initiated, such as a purchase at a coffee
shop, a one-time purchase online, or a purchase at a gas station.
       31.        The Deposit Agreement incorporated by reference a document the Schedule of
Fees. At all times between June 18, 2010 and April 6, 2017, the Schedule of Fees stated, in
pertinent part:

                  We do not charge you an Overdraft Item fee on an everyday non-
                  recurring debit card transaction. We also do not charge you an
                  Overdraft Item fee on a ATM transaction unless you agreed to our
                  overdraft practices for that particular ATM transaction. We do
                                             - 10 -
                                   CLASS ACTION COMPLAINT
Case: 2:19-cv-03485-EAS-KAJ Doc #: 1 Filed: 08/10/19 Page: 11 of 28 PAGEID #: 11



                 charge you an Overdraft Item fee each time we authorize and pay
                 any other type of overdraft transaction. These other types of
                 transactions include checks and other transactions made using your
                 checking account number, recurring debit card transactions, Online
                 and automatic bill payments, and ACH transactions.
See Ex. B, at 13 (emphasis added).
       32.       In July 2014, Bank of America drafted and imposed upon all of its account holders
a document entitled “Important Information about Your Card Agreement and Disclosure,”
attached hereto as Exhibit C, which stated in pertinent part:

                 Overdrafts and Unposted Transactions
                 When you do not have enough available funds in your account … to
                 cover everyday non-recurring debit card purchases or ATM
                 withdrawals, we will decline the transaction and you will not be
                 subject to overdraft fees. For checks, ACH, recurring debit card
                 transactions and online bill payments, we may decline or return the
                 transaction unpaid or we may complete it and overdraw your
                 account.
See Ex. C, ¶¶ 4b, 7 (emphasis added).
       33.       From June 18, 2010 through April 6, 2017, Bank of America reiterated these
overdraft fee-assessment policies on its website, stating as follows:

                 ATM withdrawals and everyday, non-recurring debit card
                 transactions (individual debit card purchases such as at the grocery
                 store or a one-time online purchase), will only be authorized when
                 we determine you have enough available funds in your eligible
                 account or in your eligible linked Overdraft Protection account at
                 the time of the transaction. Otherwise, we typically decline the
                 transaction and we do not charge an Overdraft Item fee.

                 For other types of transactions, such as checks, Bill Pay and other
                 electronic payments, as well as recurring debit card payments we
                 may pay transactions when you don't have enough available funds
                 in your checking account or linked Overdraft Protection account at
                 the time of the transaction.
See   Glossary     of   Banking    Terms,   Definition   of     “Standard   Setting,”   available   at
https://www.bankofamerica.com/deposits/manage/glossary.go (version of page in effect on Oct.
25, 2016), a copy of which is attached hereto as Exhibit D.
       34.       Likewise, the “FAQ” section of Bank of America’s website stated as follows
between June 18, 2010 and April 6, 2017:


                                            - 11 -
                                  CLASS ACTION COMPLAINT
Case: 2:19-cv-03485-EAS-KAJ Doc #: 1 Filed: 08/10/19 Page: 12 of 28 PAGEID #: 12



                When you use your debit card for everyday, non-recurring
                purchases, when we determine you don't have enough funds in your
                account or linked Overdraft Protection account our standard practice
                is to decline the transaction, and we do not charge an overdraft fee.
                For other types of transactions – like checks, Bill Pay and other
                electronic payments, as well as recurring debit card payments –
                made using your checking account number, we may charge you a
                NSF: Returned Item fee each time we decline or return one of these
                transactions. If we pay one of these transactions, we charge you an
                Overdraft Item fee.
See    “FAQs:      Overdraft     Services,”    Bank     of    America,     N.A.,        available   at
https://www.bankofamerica.com/deposits/manage/faq-overdraft-services.go (version of page in
effect on Nov. 3, 2016), at 4, a copy of which is attached hereto as Exhibit E.
       35.      Another part of the “FAQ” section of Bank of America’s website in effect at that
time stated: “We do not charge you an Overdraft item fee on an everyday non-recurring debit
transaction.” See “FAQs: Bank Account Rates and Fees,” Bank of America, N.A., available at
https://www.bankofamerica.com/deposits/manage/faq-account-rates-fees.go (version of page in
effect on Nov. 3, 2016), at 1, a copy of which is attached hereto as Exhibit F.
       36.      And in the “Checking Clarity Statement” issued to all account holders, described
as providing “checking fee and policy information in a simple format so you know the ins and outs
of your account,” including an “[o]verview of Bank of America Core Checking key policies and
fees,” Bank of America stated as follows between June 18, 2010 and April 6, 2017: “To help you
avoid fees, we won’t authorize ATM withdrawals or everyday debit card purchases when you don't
have enough money in your account at the time of the transaction.” See “Overview of Bank of
America Core Checking key policies and fees,” Bank of America, N.A., Nov. 2016, a copy of
which is attached hereto as Exhibit G.
       37.      Thus, in the Deposit Agreement, Schedule of Fees, and other account-related
documentation in effect between June 18, 2010 and April 6, 2017, Bank of America promised its
personal deposit account holders, including Plaintiffs and the other members of the Class, that it
would only assess $35 fees for overdrafts triggered by “recurring” debit card transactions and
would never assess $35 fees for overdrafts triggered by non-recurring debit card transactions.

                                           - 12 -
                                 CLASS ACTION COMPLAINT
Case: 2:19-cv-03485-EAS-KAJ Doc #: 1 Filed: 08/10/19 Page: 13 of 28 PAGEID #: 13



             C. Bank of America Repeatedly Assesses $35 Fees for Overdrafts Triggered by
                “Non-Recurring” Debit Card Transactions, in Clear Breach of the Deposit
                Agreement
       38.      The overdraft-fee assessment practices employed by Bank of America between

June 18, 2010 and April 6, 2017 were directly contrary to Bank of America’s promises in the
Deposit Agreement, Schedule of Fees, and other account-related documentation in effect during
that same period of time, in two primary ways.
       39.      First, between June 18, 2010 and April 6, 2017, Bank of America processed as
“recurring” many debit card transactions that were plainly “non-recurring” within the meaning of
the Deposit Agreement.      For example, debit card transactions performed with Uber, Lyft,
Starbucks, and Shutterfly were misclassified during this period of time as “recurring” debit card
transactions, even though such transactions were plainly “non-recurring” within the meaning of
the Deposit Agreement. Indeed, during the pertinent period of time, the transactions at issue in
this case were not and indeed could not be set to occur automatically at predetermined intervals of
time, such as on a weekly, monthly, or yearly basis, and were therefore obviously “non-recurring”
transactions (and obviously not “recurring” transactions) within the meaning of the Deposit
Agreement. Because the transactions at issue in this case fell both squarely within the definition
of “non-recurring” and outside the definition of “recurring” in the Deposit Agreement, Bank of
America was contractually prohibited from authorizing such transactions into overdraft much less
assessing $35 fees as a result of such overdrafts.
       40.      Second, Bank of America seized upon the erroneous “recurring” classifications that
had been assigned to these various plainly “non-recurring” transactions by using such
misclassifications as pretext to authorize the transactions into negative account balances and then
assess $35 overdraft fees as a result of all such transactions. As previously discussed, Bank of
America assessed these fees despite having repeatedly promised Plaintiffs and all other personal
deposit account holders nationwide that (1) it would only authorize overdrafts and charge overdraft
fees for recurring debit card transactions; and (2) it would never authorize overdrafts or charge
overdraft fees for non-recurring debit card transactions.

                                           - 13 -
                                 CLASS ACTION COMPLAINT
Case: 2:19-cv-03485-EAS-KAJ Doc #: 1 Filed: 08/10/19 Page: 14 of 28 PAGEID #: 14




          41.     These practices were not only contrary to Bank of America’s contractual
obligations to its account holders, they also flew directly in the face of Bank of America’s

supposedly “consumer friendly” overdraft fee policies – which it (cynically) claimed to have
implemented “to help [customers] avoid . . . unexpected overdraft fees” by “[not] let[ting] [them]
spend money that [they] don’t have.”

   III.         BANK OF AMERICA KNEW THAT NON-RECURRING TRANSACTIONS
                WOULD TRIGGER OVERDRAFT FEES BEFORE PROMISING ITS
                CUSTOMERS THAT NON-RECURRING TRANSACTIONS WOULD NEVER
                TRIGGER OVERDRAFT FEES
          42.     Both prior to and throughout the pertinent June 18, 2010 through April 6, 2017 time
period, Bank of America knew that “non-recurring” transactions with Starbucks, Shutterfly, and
numerous other merchants, including Uber and Lyft, were incorrectly processed as “recurring”
transactions and would cause its customers’ accounts to overdraft and thus incur overdraft fees.
          43.     First, Bank of America knew over a year prior to June 18, 2010, the date on which
it promised not to assess any overdraft fees for “non-recurring” debit card transactions, that it could
not keep this promise to its customers absent substantial technological development and
cooperation between the bank and the merchants. In a March 30, 2009 letter to the Board of
Governors of the Federal Reserve System, Bank of America demonstrated that it was acutely aware
that many debit card transactions that were actually “non-recurring” (within the meaning of the
term in the Deposit Agreement, i.e., not set up in advance to occur at a predetermined interval of
time) were being misclassified as “recurring” transactions. The letter states, in pertinent part:

                  A bank’s ability to distinguish between one-time debit transactions
                  and recurring debit transactions is limited. Under card association
                  rules, merchants are supposed to code recurring debit transactions
                  differently than one-time debit card transactions. Our experience
                  suggests that merchants are inconsistent at best in complying with
                  this aspect of the association rules. It is a difficult rule for the
                  associations to enforce. It would take a concerted effort by the
                  associations, the acquirers and the merchants to consistently and
                  accurately distinguish between recurring debit transactions and one-
                  time debit transactions.
(Exhibit H hereto, at 23 (emphasis added).) The letter went on:


                                             - 14 -
                                   CLASS ACTION COMPLAINT
Case: 2:19-cv-03485-EAS-KAJ Doc #: 1 Filed: 08/10/19 Page: 15 of 28 PAGEID #: 15



               Moreover, our experience is that the only tool banks currently have
               to distinguish between one- time debit card transactions and
               recurring debit card transactions is a code provided by the merchant
               as part of the authorization process. A bank’s ability to comply with
               a requirement to treat recurring debit transactions differently from
               one-time debit transactions is wholly reliant upon the merchants.
               Our experience is that merchants are inconsistent at best in coding
               recurring transactions properly. Any rule that distinguishes
               recurring debit transactions from one-time debit card transactions
               will meet with limited compliance unless and until merchants more
               consistently provide the necessary information.
(Id. at 25.) Nonetheless, Bank of America acknowledged in the letter that, although it did “not
have the capacity today [i.e., in March 2009] to treat” non-recurring debit card transactions
differently from recurring debit card transactions for purposes of assessing overdraft fees, it would
be able “to develop th[e] technology” necessary to do so with “sufficient lead time.” (Id. at 27.)
       44.     Despite knowing since as far back as 2009 that any promise of absolute overdraft
protection for non-recurring debit card transactions could not be kept without developing better
technology, actively coordinating with merchants, and/or making important disclosures to its
customers, Bank of America nonetheless made these promises to its customers both publicly in
The New York Times and contractually in the Deposit Agreement without doing any of these things.
Specifically, prior to making these promises to all of its personal deposit account holders, Plaintiffs
are informed and believe that Bank of America took no measures to (1) deploy the technology to
properly classify (and/or re-classify merchant misclassifications of) debit card transactions at issue
as “non-recurring” transactions, notwithstanding merchants’ classifications of the transactions, (2)
program its systems not to charge fees as a result of overdrafts triggered by misclassified debit
card transactions with merchants known to be misclassifying transactions, (3) accurately disclose
to accountholders in its Deposit Agreement and its other consumer-facing account-related
documentation that various types of debit card transactions not set up to occur automatically at
predetermined intervals of time were nonetheless capable of overdrawing accounts and triggering
overdraft fees; or (4) to the extent Bank of America was unwilling to do any of the foregoing,
disclose to its accountholders that it relies entirely on merchant classifications of transactions in
deeming debit card transactions to be “recurring” within the meaning of the Deposit Agreement.

                                            - 15 -
                                  CLASS ACTION COMPLAINT
Case: 2:19-cv-03485-EAS-KAJ Doc #: 1 Filed: 08/10/19 Page: 16 of 28 PAGEID #: 16




       45.     Thus, prior to announcing its new overdraft fee-assessment policy in 2010, Bank of
America knew that, having failed to implement any of the foregoing measures, its customers

(largely its poorest) would rely on its promises of overdraft fee immunity for all “non-recurring”
debit card transactions (within the meaning of the Deposit Agreement) and yet nonetheless incur
improperly-assessed overdraft fees on a regular basis, triggered by everyday debit card transactions
with numerous merchants. And that is exactly what happened (as discussed above).
       46.     Plaintiffs are informed and believe that, beginning shortly after Bank of America
unleashed its revised Deposit Agreement in June 2010, falsely promising overdraft-fee immunity
for non-recurring debit card transactions initiated by all of its customers nationwide, and
continuing up until April 6, 2017, the date on which it finally revised the Deposit Agreement to
accurately disclose its practices, Bank of America received an enormous number of complaints
from customers who incurred overdraft fees as a result of transactions that were plainly “non-
recurring” within the meaning of the Deposit Agreement.
       47.     For example, on March 31, 2015, an individual going by the name “aldo” sent a
complaint to Bank of America via its official company Twitter account concerning non-recurring
debit card transactions with Kickstarter that had triggered overdraft fees to his account. Bank of
America acknowledged receiving aldo’s complaint by sending him a message in response on
Twitter. The exchange between aldo and Bank of America is shown in the screenshot below:




                                           - 16 -
                                 CLASS ACTION COMPLAINT
Case: 2:19-cv-03485-EAS-KAJ Doc #: 1 Filed: 08/10/19 Page: 17 of 28 PAGEID #: 17




       48.    As another example, from June 2015 through October 2015, an individual named
John E. Guzzardo sent multiple complaints to Bank of America via its official company Twitter

account concerning non-recurring debit card transactions with Uber and Lyft that had triggered
overdraft fees to his account. Bank of America acknowledged receiving Mr. Guzzardo’s
complaints by sending him messages in response on Twitter. These exchanges between Mr.
Guzzardo and Bank of America are shown in the screenshots below:




       49.    As yet another example, on December 8, 2015, an individual going by the name
“JERK” sent a complaint to Bank of America via its official company Twitter account concerning
non-recurring debit card transactions with Uber that had triggered overdraft fees to his account.
Bank of America acknowledged receiving JERK’s complaint by sending him a message in
response on Twitter. The exchange between JERK and Bank of America is shown below:




                                          - 17 -
                                CLASS ACTION COMPLAINT
Case: 2:19-cv-03485-EAS-KAJ Doc #: 1 Filed: 08/10/19 Page: 18 of 28 PAGEID #: 18




       50.     As still another example, on June 15, 2016, an individual named Ty Perkins sent a
complaint to Bank of America via its official company Twitter account concerning non-recurring
debit card transactions with Uber and Lyft that had triggered overdraft fees to his account. Bank
of America acknowledged receiving Mr. Perkins’s complaint by sending him a message in
response on Twitter. The exchange between Mr. Perkins and Bank of America is shown below:




       51.     As a final example, on April 27, 2017, an individual going by the name “Phoonmz”
sent a complaint to Bank of America via its official company Twitter account concerning non-
recurring debit card transactions generally that had resulted in the assessment of overdraft fees to
his account. Bank of America acknowledged receiving Phoonmz’s complaint by sending him a
                                           - 18 -
                                 CLASS ACTION COMPLAINT
Case: 2:19-cv-03485-EAS-KAJ Doc #: 1 Filed: 08/10/19 Page: 19 of 28 PAGEID #: 19




message in response on Twitter. The exchange between Phoonmz and Bank of America is shown
in the screenshot below:




       52.     Plaintiffs are informed and believe that thousands of similar complaints concerning
Bank of America’s assessment of fees as a result of overdrafts improperly triggered by everyday,
“non-recurring” debit card transactions (within the meaning of the Deposit Agreement) – made
with numerous merchants, including without limitation PayPal, Starbucks, Shutterfly, Lyft, and
Uber – were also voiced to Bank of America by consumers on Facebook, over the telephone, in
writing, and by e-mail.
       53.     Based on the letter that Bank of America sent to the Federal Reserve System in
March 2009, as well as the flood of customer complaints received by Bank of America from mid-
2010 through mid-2017 – concerning hundreds if not thousands of merchants whose everyday
“non-recurring” debit card transactions had improperly triggered overdraft fees – there can be no
doubt that Bank of America was fully aware of that it was systematically assessing improper
overdraft fees to its customers’ personal deposit accounts as a result of “everyday,” “non-
recurring” debit card transactions (made with numerous merchants) between June 18, 2010 and
April 6, 2017, while simultaneously promising all of its customers that it would never assess
overdraft fees to such transactions.
                                           - 19 -
                                 CLASS ACTION COMPLAINT
Case: 2:19-cv-03485-EAS-KAJ Doc #: 1 Filed: 08/10/19 Page: 20 of 28 PAGEID #: 20




         54.     For nearly seven years, as Bank of America continued assessing $35 overdraft fees
to the accounts of its poorest customers in this way, in clear breach of the Deposit Agreement. It

reaped sizable revenues as a result. In 2016, for instance, at the height of this scheme, Bank of
America generated more than $1.7 billion in revenue attributable to $35 overdraft fees (as
previously mentioned) – attributable in part to the wrongly assessed fees that Plaintiffs seek to
recover in this action.
         55.     Bank of America’s misconduct continued until it was sued for it. On November 17,
2016, Bank of America was sued by a plaintiff and putative nationwide class in the U.S. District
Court for the Southern District of New York. Pantelyat v. Bank of America, N.A., et al., No. 1:16-
cv-08964-AJN (S.D.N.Y.). The complaint in the Pantelyat action alleged, inter alia, that Bank of
America breached the Deposit Agreement with accountholders by collecting fees overdrafts
triggered by non-recurring debit card transactions with the ride-share company Uber.
         56.     On April 6, 2017, Bank of America amended the Deposit Agreement to finally
disclose the following to its accountholders: “We rely on the merchant that processes the
transaction to determine if it is a recurring “transaction or an everyday non-recurring transaction.”
(See, e.g., Deposit Agreement dated Nov. 10, 2017, attached as Exhibit I hereto, at 19.)
         57.     Plaintiffs Wiggins and Crockrom bring this action to recover all the remaining, still-
to-be-repaid overdraft fees that Bank of America improperly collected between June 18, 2010 and
April 6, 2017 as a result of “non-recurring” transactions that were improperly processed as
“recurring transactions,” including such transactions with Starbucks, Shutterfly, and the numerous
other merchants whose transactions were not set up to occur automatically at predetermined
intervals of time but were nonetheless knowingly allowed to trigger overdraft fees en masse.

   IV.         BANK OF AMERICA REPEATEDLY ASSESSES OVERDRAFT FEES FOR
               NON-RECURRING DEBIT CARD PURCHASES MADE BY PLAINTIFFS
         58.     Between June 18, 2010 and April 6, 2017, Bank of America routinely assessed $35
fees to Plaintiffs’ personal deposit accounts for overdrafts that had been triggered by debit card
transactions that were clearly “non-recurring” within the meaning of the Deposit Agreement.

                                            - 20 -
                                  CLASS ACTION COMPLAINT
Case: 2:19-cv-03485-EAS-KAJ Doc #: 1 Filed: 08/10/19 Page: 21 of 28 PAGEID #: 21




       59.     For example, on November 23, 2015, Plaintiff Wiggins used her Bank of America
debit card to make a one-time purchase with Shutterfly Inc., the photo printing and sharing

company, in the amount of $9.53. This transaction constituted a “non-recurring” debit card
transaction within the meaning of the Deposit Agreement and related documents in effect between
June 18, 2010 and April 6, 2017 because the transaction had not been set up to occur automatically
at a predetermined interval of time. Because Plaintiff Wiggins’s $9.53 debit card transaction with
Shutterfly on November 23, 2015 constituted a “non-recurring” debit card transaction within the
meaning of the Deposit Agreement, Bank of America was prohibited from assessing an overdraft
fee to Plaintiff Wiggins’s checking account as a result of the transaction. Nevertheless, Bank of
America processed Plaintiff Wiggins’s $9.53 debit card transaction with Shutterfly as a “recurring”
transaction and, on that basis, permitted the transaction to overdraft Plaintiff Wiggins’s checking
account. And finally, later in the day on November 23, 2015, Bank of America assessed a $35 fee
to Plaintiff Wiggins’s checking account for the overdraft caused by Plaintiff’s $9.53 debit card
transaction with Shutterfly.
       60.     On several other occasions between June 18, 2010 and April 6, 2017, Plaintiff
Wiggins was also improperly assessed $35 fees by Bank of America for overdrafts triggered by
debit card purchases with various other merchants, none of which, like the Shutterfly purchase
described above, had been set up to occur automatically at a predetermined interval of time.
       61.     As another example, on November 3, 2015, November 4, 2015, and November 5,
2015, Plaintiff Crockrom used his Bank of America debit card to perform five separate transactions
with PayPal to pay for purchases at Starbucks, the coffee company, in the amounts of $10.00,
$10.00, $30.00, $15.00, and $20.00. These transactions each constituted a “non-recurring” debit
card transaction within the meaning of the Deposit Agreement and related documents in effect
between June 18, 2010 and April 6, 2017 because none of them had been set up to occur
automatically at a predetermined interval of time.       Because each of these five debit card
transactions constituted a “non-recurring” transaction within the meaning of the Deposit
Agreement, Bank of America was prohibited from assessing an overdraft fee to Plaintiff
                                          - 21 -
                                CLASS ACTION COMPLAINT
Case: 2:19-cv-03485-EAS-KAJ Doc #: 1 Filed: 08/10/19 Page: 22 of 28 PAGEID #: 22




Crockrom’s checking account as a result of any of them. Nevertheless, Bank of America processed
each of these five debit card transactions performed by Plaintiff Crockrom on November 3, 2015,

November 4, 2015, and November 5, 2015 as a “recurring” transaction and, on that basis, permitted
the transaction to overdraft Plaintiff Crockrom’s checking account and incur a $35 overdraft fee
(for a grand total of $175.00 in overdraft fees for three days’ worth of coffee purchases at
Starbucks).
       62.     On several other occasions between June 18, 2010 and April 6, 2017, Plaintiff
Crockrom was also improperly assessed $35 fees by Bank of America for overdrafts triggered by
debit card purchases with various other merchants, none of which, like the five purchases described
above, had been set up to occur automatically at a predetermined interval of time.
       63.     The Deposit Agreement and other related account documents in effect between
June 18, 2010 and April 6, 2017 expressly prohibited the authorization of, let alone the imposition
of overdraft fees as a result of, the “non-recurring” debit card transactions made by Plaintiff
Wiggins and Plaintiff Crockrom (as well as the “non-recurring” debit card transactions made by
the unnamed Class members with various different merchants, which likewise incurred improper
$35 overdraft fees).
       64.     By imposing and collecting overdraft fees as a result of these one-time, “non-
recurring” debit card transactions improperly authorized into negative account balances between
June 18, 2010 and April 6, 2017, Bank of America breached the Deposit Agreement and other
account-related documents that governed its relationship with Plaintiffs and the other members of
the Class, causing substantial monetary damages.
                                    CLASS ALLEGATIONS
       65.     Plaintiffs bring this action on behalf of themselves and all others similarly situated
pursuant to Rule 23 of the Federal Rules of Civil Procedure. This action satisfies the numerosity,
commonality, typicality, adequacy, predominance, and superiority requirements of Rule 23.
       66.     The proposed Class is defined as:


                                          - 22 -
                                CLASS ACTION COMPLAINT
Case: 2:19-cv-03485-EAS-KAJ Doc #: 1 Filed: 08/10/19 Page: 23 of 28 PAGEID #: 23



               All individuals in the United States who, at any time between June
               18, 2010 and April 6, 2017, held a personal checking account with
               Bank of America that was assessed an overdraft fee by Bank of
               America as a result of a Bank of America debit card transaction that
               had not been set up to occur automatically at a predetermined
               interval of time, with the exception of debit card transactions with
               the following merchants: Uber Technologies, Inc., Lyft, Inc.,
               Grubhub, Inc., Gett, Inc., Eatstreet, Inc., PicMonkey LLC,
               Neighborfavor, Inc., AMI Entertainment Network, LLC,
               SeamlessWeb Professional Solutions LLC, Doordash. Inc.,
               Postmates Inc., and Eat24Hours.com, Inc.

       67.     Plaintiffs reserve the right to modify or amend the definition of the proposed Class
before the Court determines whether certification is appropriate.
       68.     Excluded from the Class are Bank of America, its parents, subsidiaries, affiliates,
officers and directors, any entity in which Bank of America has a controlling interest, all customers
who make a timely election to be excluded, governmental entities, and all judges assigned to hear
any aspect of this litigation, as well as their immediate family members.
       69.     The members of the Class are so numerous that joinder is impractical.             On
information and belief, the Class consists of millions of members, the identities of whom are within
the knowledge of Bank of America and can be ascertained only by resort to Bank of America’s
records.
       70.     The claims of the representative Plaintiffs are typical of the claims of the Class in
that the representative Plaintiffs, like all Class members, were charged overdraft fees by Bank of
America between June 18, 2010 and April 6, 2017 as a result of non-recurring debit card
transactions that were mis-classified as recurring transactions and authorized into negative
balances. Plaintiffs, like all Class members, have been damaged by Bank of America’s misconduct
in that they were assessed unlawful overdraft charges in breach of the governing Deposit
Agreement. Furthermore, the factual basis of Bank of America’s misconduct is common to all
Class members and represents a common thread of unlawful, unfair, and unconscionable conduct
resulting in injury to all members of the Class.




                                           - 23 -
                                 CLASS ACTION COMPLAINT
Case: 2:19-cv-03485-EAS-KAJ Doc #: 1 Filed: 08/10/19 Page: 24 of 28 PAGEID #: 24




       71.     There are numerous questions of law and fact common to the Class and those
common questions predominate over any questions affecting only individual Class members.

Among the questions of law and fact common to the Class are whether Bank of America:
               a. Authorized into a negative account balance between June 18, 2010 and April 6,
                   2017, debit card transactions that were not set up to occur automatically at a
                   predetermined interval of time, such that the transactions were in fact “non-
                   recurring” within the meaning given to that term by the Deposit Agreement in
                   effect between June 18, 2010 and April 6, 2017;
               b. Assessed overdraft fees between June 18, 2010 and April 6, 2017 as a result of
                   debit card transactions that were not set up to occur automatically at a
                   predetermined interval of time, such that the transactions were in fact “non-
                   recurring” within the meaning given to that term by the Deposit Agreement in
                   effect between June 18, 2010 and April 6, 2017;
       72.     Other questions of law and fact common to the Class include:
               a. The proper method or methods by which to measure damages;
               b. Whether the Class is entitled to interest that has accrued on any improperly
                   assessed overdraft fees; and
               c. The declaratory relief to which the Class is entitled.
       73.     Plaintiffs’ claims are typical of the claims of other Class members in that they arise
out of the same overdraft policies governed by Bank of America’s Deposit Agreement and other
related documents in effect between June 18, 2010 and April 6, 2017, and arise out of the same
conduct and practice of Bank of America in assessing overdraft fees as a result of the same nature
and character of debit card transactions made between June 18, 2010 and April 6, 2017. Plaintiffs
have no interests antagonistic to the interests of any other Class member.
       74.     Plaintiffs are committed to the vigorous prosecution of this action and have retained
competent counsel experienced in the prosecution of consumer class actions. Accordingly,


                                          - 24 -
                                CLASS ACTION COMPLAINT
Case: 2:19-cv-03485-EAS-KAJ Doc #: 1 Filed: 08/10/19 Page: 25 of 28 PAGEID #: 25




Plaintiffs are adequate representatives and will fairly and adequately protect the interests of the
Class.

         75.      A class action is superior to other available methods for the fair and efficient
adjudication of this controversy. Since the amount of each individual Class member’s claim is
small relative to the complexity of the litigation, and due to the enormity of the financial resources
of Bank of America, no Class member could afford to seek legal redress individually for the claims
alleged herein. Therefore, absent a class action, the Class members would lose their rights by
attrition, and Bank of America’s misconduct could continue with impunity.
         76.      Even if Class members themselves could afford such individual litigation, the court
system could not.        Given the complex legal and factual issues involved in this action,
individualized litigation would significantly delay and cause expense to all parties and the Court.
Individualized litigation would also create the potential for inconsistent or contradictory rulings.
By contrast, a class action presents far fewer management difficulties, allows claims to be heard
which might otherwise go unheard because of the relative expense of bringing individual lawsuits,
and provides the benefits of adjudication, economies of scale, and comprehensive supervision by
a single court.

                                    SOLE CLAIM FOR RELIEF
                                    BREACH OF CONTRACT
                             (By Plaintiffs Individually and On Behalf
                              of the Class Against Bank of America)
         77.      Plaintiffs repeat and incorporate herein all allegations from the preceding
paragraphs.
         78.      Plaintiffs and all members of the Class contracted with Bank of America for bank
account deposit, checking, ATM, and debit card services, as embodied in Bank of America’s
Deposit Agreement, Schedule of Fees, and related account documentation in effect between June
18, 2010 and April 6, 2017.
         79.      Bank of America breached the terms of the Deposit Agreement and related account
documentation in effect between June 18, 2010 and April 6, 2017 by assessing overdraft fees to
                                             - 25 -
                                   CLASS ACTION COMPLAINT
Case: 2:19-cv-03485-EAS-KAJ Doc #: 1 Filed: 08/10/19 Page: 26 of 28 PAGEID #: 26




Plaintiffs and the other members of the Class as a result of non-recurring debit card transactions
authorized into negative balances between June 18, 2010 and April 6, 2017.

       80.     In its Deposit Agreement, Schedule of Fees, and related account documentation in
effect between June 18, 2010 and April 6, 2017, Bank of America promised Plaintiffs and all other
members of the Class (1) that it would not authorize, and would not assess an overdraft fee as a
result of, a non-recurring debit card transaction (i.e., any debit card transaction that had not been
set up to occur automatically at a predetermined interval of time) where there were insufficient
funds to cover the transaction; and (2) that it would authorize, and would assess an overdraft fee
as a result of, a recurring debit card transaction (i.e., a debit card transaction that had been set up
to occur automatically at a predetermined interval of time) where there were insufficient funds to
cover the transaction. See Ex. A, at 12-13.
       81.     Bank of America breached the express terms of the Deposit Agreement and other
related account documentation in effect between June 18, 2010 and April 6, 2017 when it
authorized into a negative balance, and then assessed overdraft fees to, debit card transactions
made between June 18, 2010 and April 6, 2017 that had not been set up to occur automatically at
a predetermined interval of time, including without limitation the debit card transactions with
Starbucks and Shutterfly made by Plaintiffs Wiggins and Crockrom, as alleged above.
       82.     Specifically, with respect to the named Plaintiffs, Bank of America breached its
contractual promises to Plaintiffs by, between June 18, 2010 and April 6, 2017, assessing overdraft
fees to Starbucks, Shutterfly, and numerous other one-time, “non-recurring” debit card
transactions, as the term “non-recurring” is defined in the Deposit Agreement and other related
account documentation in effect between June 18, 2010 and April 6, 2017.
       83.     At no time between June 18, 2010 and April 6, 2017 did any contractual provision
exist that authorized Bank of America to charge overdraft fees as a result of any debit card
transactions that had not been set up to occur automatically at predetermined intervals of time by
Plaintiffs or any other Class member.


                                            - 26 -
                                  CLASS ACTION COMPLAINT
Case: 2:19-cv-03485-EAS-KAJ Doc #: 1 Filed: 08/10/19 Page: 27 of 28 PAGEID #: 27




       84.     Plaintiffs and members of the Class have performed all of the obligations imposed
on them under the Deposit Agreement and related documentation in effect between June 18, 2010

and April 6, 2017.
       85.     Plaintiffs and members of the Class sustained monetary damages between June 18,
2010 and April 6, 2017 as a result of Bank of America’s breaches of the Deposit Agreement and
related account documentation in effect between June 18, 2010 and April 6, 2017.
                                    PRAYER FOR RELIEF
       WHEREFORE, Plaintiffs Kelsea D. Wiggins and Du’Bois A. Crockrom, individually and
on behalf of the Class, demand a trial by jury on all claims so triable and judgment as follows:
       A.      Awarding damages in an amount according to proof;
       B.      Awarding restitution for all overdraft fees collected by Bank of America by
Plaintiffs and the members of the Class resulting from the wrongs alleged herein in an amount to
be determined at trial;
       C.      Awarding pre-judgment interest at the maximum rate permitted by applicable law;
       D.      Awarding costs and disbursements incurred by Plaintiffs in connection with this
action, including reasonable attorneys’ fees pursuant to applicable law; and
       E.      Awarding such other relief as this Court deems just and proper.
                                     JURY TRIAL DEMAND
       Plaintiffs, on behalf of themselves and the Class, hereby demand a trial by jury pursuant
to Federal Rule of Civil Procedure 38(b) on all claims so triable.
Dated: August 10, 2019                        Respectfully submitted,
                                              O’CONNOR, HASELEY, & WILHELM LLC
                                              By: s/ John Haseley                 .
                                                     John Haseley
                                              John Haseley
                                              haseley@goconnorlaw.com
                                              34 North Fourth Street, Suite 340
                                              Columbus, Ohio 43215
                                              Tel: (614) 426-8840

                                           - 27 -
                                 CLASS ACTION COMPLAINT
Case: 2:19-cv-03485-EAS-KAJ Doc #: 1 Filed: 08/10/19 Page: 28 of 28 PAGEID #: 28



                                    HEDIN HALL LLP
                                    Frank S. Hedin*
                                    fhedin@hedinhall.com
                                    1395 Brickell Ave, Suite 900
                                    Miami, Florida 33131
                                    Tel: (305) 357-2107
                                    Fax: (305) 200-8801
                                    AHDOOT & WOLFSON, PC
                                    Robert Ahdoot*
                                    rahdoot@ahdootwolfson.com
                                    10728 Lindbrook Drive
                                    Los Angeles, California 90024
                                    Tel: (310) 474-9111
                                    Fax: (310) 474-8585
                                    * Pro Hac Vice Application Forthcoming
                                    Counsel for Plaintiffs and the Putative Class




                                    - 28 -
                          CLASS ACTION COMPLAINT
